Rule 1004. Admissibility of Other Evidence of ContentAn original is not required and other evidence of the content of a writing, recording, or photograph is admissible if: (a) all the originals are lost or destroyed, and not by the proponent acting in bad faith; (b) an original cannot be obtained by any available judicial process; (c) the party against whom the original would be offered had control of the original; was at that time put on notice, by pleadings or otherwise, that the original would be a subject of proof at the trial or hearing; and fails to produce it at the trial or hearing; or (d) the writing, recording, or photograph is not closely related to a controlling issue. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1946; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Basically the rule requiring the production of the  original as proof of contents has developed as a rule of preference: if  failure to produce the original is satisfactory explained, secondary  evidence is admissible. The instant rule specifies the circumstances  under which production of the original is excused. The rule recognizes no “degrees” of secondary  evidence. While strict logic might call for extending the principle of  preference beyond simply preferring the original, the formulation of a  hierarchy of preferences and a procedure for making it effective is  believed to involve unwarranted complexities. Most, if not all, that  would be accomplished by an extended scheme of preferences will, in any  event, be achieved through the normal motivation of a party to present  the most convincing evidence possible and the arguments and procedures  available to his opponent if he does not. Compare McCormick §207. Paragraph (1). Loss or destruction of the original, unless due  to bad faith of the proponent, is a satisfactory explanation of  nonproduction. McCormick §201. Paragraph (2). When the original is in the possession of a  third person, inability to procure it from him by resort to process or  other judicial procedure is sufficient explanation of nonproduction.  Judicial procedure includes subpoena duces tecum as an incident to the  taking of a deposition in another jurisdiction. No further showing is  required. See McCormick §202. Paragraph (3). A party who has an original in his control has  no need for the protection of the rule if put on notice that proof of  contents will be made. He can ward off secondary evidence by offering  the original. The notice procedure here provided is not to be confused  with orders to produce or other discovery procedures, as the purpose of  the procedure under this rule is to afford the opposite party an  opportunity to produce the original, not to compel him to do so.  McCormick §203. Paragraph (4). While difficult to define with precision,  situations arise in which no good purpose is served by production of the  original. Examples are the newspaper in an action for the price of  publishing defendant's advertisement, Foster-Holcomb Investment Co. v. Little Rock Publishing Co., 151 Ark. 449, 236 S.W. 597 (1922), and the streetcar transfer of plaintiff claiming status as a passenger, Chicago City Ry. Co. v. Carroll, 206 Ill. 318, 68 N.E. 1087 (1903). Numerous cases are collected in McCormick §200, p. 412, n. 1. Notes of Committee on the Judiciary, House Report No. 93–650 The Committee approved Rule 1004(1) in the form  submitted to Congress. However, the Committee intends that loss or  destruction of an original by another person at the instigation of the  proponent should be considered as tantamount to loss or destruction in  bad faith by the proponent himself. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The  language of Rule 1004 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.